Citation Nr: 1701855	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-12 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, continued a noncompensable rating for bilateral hearing loss.

The Veteran perfected an appeal of that increased rating issue to the Board.  During the pendency of his appeal, the Veteran indicated that he was unable to work due to his service-connected hearing loss, effectively raising a claim for entitlement to a TDIU as part of his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded this TDIU claim for additional development in August 2014.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities (labyrinthine vertigo, tinnitus, and hearing loss) result in a combined 40 percent rating.

2.  The evidence of record weighs against a finding that the Veteran is unemployable due to service-connected disability.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, during the appeal period, the Veteran has been service-connected for labyrinthine vertigo (30 percent), tinnitus (10 percent), and bilateral hearing loss (0 percent prior to March 28, 2013; 10 percent thereafter).  His combined rating during the appeal period is 40 percent.  38 C.F.R. § 4.25.  Therefore, he does not meet the criteria for a schedular TDIU.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. §4.16(b).

In October 2014, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  A substantially complete VA Form 21-8940 is required to establish entitlement to IU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b. (emphasis in original).  

Unfortunately, the Veteran did not return this completed form to support his claim.  In a June 2015 supplemental statement of the case, the RO informed the Veteran that his TDIU claim was denied, in part, because of the absence of the VA Form 21-8940.  In a December 2016 appellate brief, the Veteran's representative acknowledged that the Veteran did not provide the requested form and that the claim was denied by the RO, in part, due to its absence.

Under the VA Adjudication Manual, when this form has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.  See M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (deny entitlement to IU if the facts demonstrate that the Veteran has failed to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested).

Considering the evidence of record, VA does not possess necessary information regarding the Veteran's unemployability and this information is possessed by the Veteran.  VA has made all reasonable efforts to obtain this evidence, but the Veteran failed to provide it.  Under the circumstances, the Board finds the appeal must be denied.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in an October 2014 letter.  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As noted above, the Veteran was also notified, and his representative was aware, that his claim was denied, in part, due to the absence of the requested VA Form 21-8940.

The Veteran's VA and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, provide adequate medical comment on the functional impact of his service-connected disabilities.

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


ORDER

A TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


